Citation Nr: 0938896	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-32 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) with adjustment disorder 
and anxiety.

2.  Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Ralph Bratch, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The Veteran had active military service from September 1963 
to September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in June 2009.  A 
transcript of that hearing is of record.  At the hearing, the 
Veteran's attorney indicated that a signed power of attorney 
appointing him as the Veteran's representative was forwarded 
to the RO in May 2009.  The RO should search for the 
appointment and make it a part of the claims file.  

(The Board finds that the claim for TDIU is inextricably 
intertwined with the claim for a higher evaluation for PTSD 
with adjustment disorder and anxiety.  Because the issue of a 
higher evaluation for PTSD is being remanded, adjudication of 
the TDIU claim will be deferred pending the outcome of this 
issue on remand, as the additional development will provide 
further information regarding the Veteran's PTSD 
symptomatology which may affect the TDIU claim.  See Parker 
v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (issues are "inextricably intertwined" 
when a decision on one issue would have a "significant 
impact" on a veteran's claim for the second issue).

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court explained that a request for TDIU is not a separate 
claim for benefits, but rather is best understood as 
involving an attempt to obtain an appropriate rating for a 
disability as part of a claim for increased compensation (in 
this case, PTSD).  The Court's holding has several 
implications which the Board will address once the additional 
development has been completed, and the case is once again 
properly before the Board.

The Veteran contends that he should be entitled to a higher 
rating for his PTSD with adjustment disorder and anxiety 
because it has increased in severity.  Additionally, he 
contends that a total rating based on individual 
unemployability is warranted because his PTSD symptoms, in 
particular, his nerves, anxiety, and angry outbursts keep him 
from obtaining gainful employment.

In this case, the most recent VA compensation examination, 
conducted in December 2006, diagnosed the Veteran with PTSD 
by history, with the examiner stating that in the past, the 
Veteran reported stressors which met the DSM-IV criteria, but 
at this examination, he did not report the full spectrum of 
psychological symptoms that would meet the DSM-IV criteria 
for PTSD.  At this examination, the Veteran reported hand 
tremors and improved sleep due to his medications.  He noted 
that he had not worked since May 2003, noting that he retired 
voluntarily at age 62 from his position as a Die Cast 
operator.  The Veteran reported a close and loving 
relationship with his wife, children, grandchildren and other 
family members.  He stated that he and his wife enjoyed 
several activities together, noting that they went out quite 
often, and went to Myrtle Beach in South Carolina a few years 
earlier, and they went to a festival this year, noting that 
they were planning on going to the festival again this month.  
He also mentioned that they liked to go to flea markets 
together, and to visit his wife's brother.  He stated that he 
and his wife went to church regularly and noted that he 
helped his wife with some of her activities in the church, 
including preparing meals, setting up, and serving the meals.  
The Veteran also reported close and loving relationships with 
his three children and grandchildren, stating that he sees 
his oldest daughter every week.  He noted that she comes over 
for breakfast every Saturday and that they go to church 
together on Sunday.  The Veteran also noted that he spent a 
lot of time with his son's children.  He stated that he 
enjoys going bike riding, swimming and out to eat with his 
grandchildren, and enjoys attending school plays.  The 
Veteran also noted that his youngest daughter lives closest, 
and that she will come over once or twice a day.  Lastly, the 
Veteran stated that he was baby sitting his niece's five-year 
old son for a few hours four days a week.  Regarding social 
relationships, the Veteran noted that he often had breakfast 
at McDonald's in his hometown and would see friends there.  
The Veteran noted that his hobbies included restoring his 
Dodge convertible, working in his vegetable garden, and doing 
home repairs.

On examination, the examiner, G.V., PhD, noted that the 
Veteran reported only minimal psychosocial dysfunction that 
could be attributed to PTSD symptoms, noting that his family 
and social life were within the average range for an adult 
his age, and that the Veteran did not discontinue work 
because of psychological symptoms, but rather retired 
voluntarily due to new management.  Dr. V. stated that the 
Veteran did not display any significant strong response or 
anger problems; nor were any reported.  The Veteran denied 
suicidal or homicidal thoughts, ideations, plans or intent 
and did not report any panic attacks, or obsessive or 
ritualistic behavior.  He was alert and fully oriented with 
average memory and fair concentration.  The Veteran's speech 
was of a normal rate, and his speech patterns were logical, 
coherent and goal directed.  Dr. V. diagnosed the Veteran 
with mild PTSD based on history alone, and assigned a global 
assessment of functioning (GAF) score of 62.

Outpatient treatment records dated in 2007 and 2008 are 
consistent with the December 2006 VA examination, besides 
noting increased depression and anxiety.  The progress notes 
for this time period consistently noted no suicidal ideation, 
intent or plan, and stated that the Veteran's thought 
processes were organized, his judgment and insight were 
normal, and he experienced no auditory or visual 
hallucinations.  The progress notes mentioned problems with 
memory retrieval; however, a May 2008 neuropsychologist 
diagnosed the Veteran with dementia.  The psychiatric 
examinations contained in the outpatient treatment records 
did not address the Veteran's level of social functioning.  

By contrast, at the Veteran's June 2009 Board hearing, the 
Veteran described what he said were severe PTSD symptoms, 
including obsessional rituals, with the Veteran noting that 
he checked the doors two to three times a night.  He 
described panic attacks three or four times a day, and 
reported outbursts of irritability and anger, noting that he 
would get really frustrated and throw things.  He also noted 
that he had trouble remembering family members' names and 
where he was going when he was driving.  Regarding his family 
and social relationships, and this 2009 hearing, the Veteran 
stated that he had no friends, and noted that besides 
attending church on Sundays, he basically did not leave the 
house, and preferred to be left alone.  Regarding his level 
of occupational impairment, the Veteran reported that he 
retired in May 2004 after a new boss came on and expected 
more from him, and he could not handle it.  The Veteran noted 
that the new management made him more nervous and aggravated, 
and stated that he was forced to retire because he was too 
angry and irritable. 

His wife testified that when his children visit, the Veteran 
goes to his room and does not interact with them, and she 
stated that the Veteran has a temper, including frequent 
angry outbursts, and noted that they sleep in separate 
bedrooms, and on certain nights, she locks the door if her 
husband is really irritable because she is afraid for her 
safety.  She reported that they never go out and do things 
together, and that the Veteran does not allow her to have 
friends over to the house, and does not participate in any 
church activities.  Regarding his employment, his wife noted 
that he was forced to retire because management was 
threatening to fire him after several angry outbursts where 
he would get mad and yell at the management.  His wife stated 
that they decided it would be best if he quit so he would not 
lose his benefits.  In summary, she noted that basically the 
Veteran just wants to be away from everybody.

Considering that there are significant discrepancies 
regarding the level of severity of the Veteran's PTSD, 
(specifically, the Veteran's June 2009 Board hearing suggests 
more severe symptoms while the December 2006 VA examination, 
and outpatient treatment entries suggest lesser problems), in 
addition to the fact that the Veteran has not been fully 
examined by VA to assess the level of his disability since 
the 2006 examination where the examiner only diagnosed the 
Veteran with PTSD by history; the Board finds it necessary to 
secure another examination to ascertain the Veteran's level 
of disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991) (where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted).  The examiner should attempt to reconcile 
the conflicting evidence regarding the level of severity of 
the Veteran's PTSD, including a detailed account of how the 
Veteran's PTSD symptomatology impacts employment.  The 
examiner should address the issue of the Veteran's ability to 
obtain or retain employment in the context of his PTSD 
symptomatology.  The examiner should provide an opinion as to 
whether his service-connected PTSD, considered together with 
tinnitus and hearing loss, renders him unemployable.  (The 
examiner should take into account that the ultimate question 
is whether the Veteran, because of service-connected 
disabilities, is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.)  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
current level of disability caused by the 
Veteran's service-connected PTSD.  The 
claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The examiner 
should consider and, to the extent 
feasible, reconcile the Veteran's June 
2009 hearing testimony with the December 
2006 VA examination (both discussed in 
this remand above), and make findings 
necessary to apply the rating criteria to 
current symptomatology.  The examiner 
should comment on the Veteran's level of 
occupational impairment caused by any 
PTSD symptoms and assign a global 
assessment of functioning (GAF) score, 
with its meaning explained in the context 
of the rating criteria.  Lastly, taking 
into consideration the severity of the 
Veteran's service-connected PTSD with 
adjustment disorder and anxiety, and 
hearing loss with tinnitus, the examiner 
should offer an opinion as to whether the 
Veteran's service-connected disabilities 
make him unemployable.  (In making an 
assessment as to whether the Veteran is 
capable of obtaining or retaining gainful 
employment, the examiner should only take 
into account his service-connected 
disabilities, and not consider non-
service connected disabilities.)  

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  The AOJ 
should make sure that the examination 
report complies with this remand and 
answers the questions presented in the 
examination request, especially with 
respect to an evaluation of the severity 
of the Veteran's PTSD, in addition to an 
opinion as to whether his service-
connected disabilities make him 
unemployable.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

